COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Rochawn Ray Davis v. The State of Texas

Appellate case number:   01-15-00012-CR

Trial court case number: 14CR0800

Trial court:             405th District Court of Galveston County

Date motion filed:       July 29, 2016

Party filing motion:     Appellant

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of: Justices Higley, Bland, and Massengale


Date: September 13, 2016